Citation Nr: 9927973	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increase in a 20 percent rating for 
residuals of a cervical spine injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 RO decision which denied an 
increase in a 20 percent rating for residuals of a cervical 
spine injury.  The Board remanded this issue to the RO in 
February 1998, and the case was subsequently returned to the 
Board.

A September 1999 statement by the veteran's representative 
indicates that a notice of disagreement is being filed with a 
March 1999 RO decision which denied service connection for 
schizophrenia.  This issue is not developed for appellate 
review at this time, and it is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected residuals of a cervical spine 
injury, including arthritis, are manifested by no more than 
moderate limitation of motion. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a cervical spine injury have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5290 (1998).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from April 1965 to June 
1974.  Service medical records from 1971 note the veteran 
gave a history of whiplash neck injury in an accident three 
years earlier.  Medical records from the veteran's active 
duty, including those in 1973, note degenerative changes in 
the cervical spine.

Post-service medical records in the years after service show 
periodic complaints of neck symptoms, and assessments of 
degenerative disc and joint disease of the cervical spine.  
The records indicate another neck injury in a motor vehicle 
accident in 1984.

In January 1991, the RO granted service connection for 
residuals of a cervical spine injury with degenerative 
changes, and a 10 percent rating was assigned.  By a May 1991 
decision, the RO assigned a 20 percent rating for the 
disability.

Subsequent medical records show treatment for various 
ailments including the cervical spine condition.  There 
reportedly were additional neck injuries in motor vehicle 
accidents in 1993 and 1994, with treatment continuing into 
1995 by Green B. Neal, M.D.  VA medical records from 1995 and 
1996 show treatment for various ailments including the 
cervical spine disorder with arthritis; the records show no 
neurological complications from the condition.

In October 1996, the veteran filed his current claim for an 
increase in a 20 percent rating for the cervical spine 
disability.

VA treatment records from 1996 to 1998 describe various 
ailments such as psychiatric and low back disorders, and also 
note periodic care for the cervical spine disorder.  When 
seen for the cervical spine disorder, the veteran often 
complained of neck pain and stiffness when working as a truck 
driver.  Such complaints are noted in March 1998 outpatient 
records.  X-rays showed degenerative changes at multiple 
levels of the cervical spine, and the clinical assessment was 
cervical spondylosis.  One report from that month notes that 
range of motion of the cervical spine was forward flexion of 
30 degrees, backward extension of 30 degrees, lateral bending 
of 25 degrees to the right and 30 degrees to the left, and 
rotation of 20 degrees to the right and 40 degrees to the 
left.  Neurological findings were essentially normal, and 
there was no indication of radiculopathy.  The veteran was 
given medication for neck pain, and the physical therapy 
department provided instructions for home exercises and 
traction.  The medical records, including a physical therapy 
note from April 1998, indicate some improvement with 
treatment, as to both motion and stiffness of the neck.

On a May 1998 VA spine examination, the veteran reported that 
he injured his cervical spine in a motor vehicle accident in 
service.  He reported an intercurrent whiplash injury to the 
neck in 1993.  He reported that he took ibuprofen and a 
muscle relaxer.  He said he worked as a truck driver and neck 
pain made it difficult for him to look over his shoulder.  He 
reported he was able to consistently find fast relief.  The 
examiner noted that there was some limitation of motion of 
flexion and side bending of the cervical spine.  Range of 
motion of the neck was 30 degrees of forward flexion, 40 
degrees of extension, side bending of 10 degrees to the right 
and 20 degrees to the left, and 60 degrees of lateral 
rotation bilaterally.  Reflexes and muscle strength were 
normal.  Cervical spine X-rays were reviewed and noted to 
show degenerative changes, and the examiner opined that such 
were at least partly due to the injury in service.

Additional VA outpatient records from July to November 1998 
contain some mention of neck complaints but primarily concern 
a psychiatric disorder (schizophrenia) and a low back 
condition.

In March 1999, the veteran filed a claim for non-service-
connection pension, noting that his job would be terminated 
at the beginning of April 1999.  In April 1999, the RO 
granted pension benefits based on a combination of 
psychiatric and physical disabilities.

II.  Analysis

The veteran's claim for an increase in a 20 percent rating 
for his service-connected cervical spine disability is well 
grounded, meaning plausible.  The RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moderate limitation of motion of the cervical spine is rated 
20 percent.  Severe limitation of motion is rated 30 percent.  
38 C.F.R. § 4.71a, Code 5290.  

Medical records in recent years show arthritis of the 
cervical spine with complaints of pain and stiffness.  The 
1998 outpatient records note such symptoms and some 
limitation of motion of the cervical spine.  However, the 
reported degrees of motion do not reflect more than moderate 
limitation of motion, and some relief of symptoms was 
obtained by physical therapy.  The 1998 VA compensation 
examination also reports degrees of range of motion which do 
not indicate more than moderate restriction.  Reflexes and 
muscle strength were normal.  Later VA outpatient records 
from 1998 primarily concern other ailments and do not suggest 
a worsened cervical spine disorder.

The evidence as a whole demonstrates moderate limitation of 
motion of the cervical spine due to arthritis, and such is 
properly rated 20 percent under Codes 5003, 5010, and 5290.  
There is no evidence indicating that pain on use or during 
flare-ups results in overall severe limitation of motion of 
the cervical spine, as required for the next higher rating.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet.App. 
202 (1995).  The Board also notes that while there is a 
history of degenerative disc disease of the cervical spine, 
in addition to degenerative joint disease, recent medical 
evidence shows no radiculopathy; there is no indication of 
intervertebral disc syndrome of the cervical spine, as might 
warrant rating the condition under Code 5293.

The preponderance of the evidence is against the claim for an 
increase in the 20 percent rating for the cervical spine 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for residuals of a cervical spine injury 
is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

